Opinion issued October 9, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00453-CV
                           ———————————
                         GEORGE GREEN, Appellant
                                        V.
THE TEXAS A & M UNIVERSITY SYSTEM AND PRAIRIE VIEW A & M
                   UNIVERSITY, Appellees



               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 12-07-21518


                         MEMORANDUM OPINION

      Appellant, George Green, has neither paid the required filing fee nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);
Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts

of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has failed to timely

file his appellate brief. See TEX. R. APP. P. 38.6(a), 38.8(a)(1). After being

notified by the Clerk of this Court on June 26, 2014, and again on August 8, 2014,

that this appeal was subject to dismissal, appellant did not timely respond to either

notice. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of the required fee and

for want of prosecution for failure to timely file a brief. See TEX. R. APP. P. 5,

38.8(a)(1), 42.3(b), (c). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                          2